Michael J. Kelly, P.J.
(concurring). I concur in the result, but am a little less certain about the precipitating cause for the heat generated between these attorneys because I think the trial court should have made provision for payment of appellee’s services in the order distributing the settlement proceeds. I am also confused about the guardian ad litem’s objections to the annuity for the younger child bearing also the name of the mother. I do not think this titling of the account in both the parties’ names resulted in making this “qualified” tax-deferred money for IRS considerations regarding IRA-type annuities. It seems to me this was tax-free money awarded to the minor and would have retained that identity regardless of having had the mother’s name on the account for other purposes. At least it is certainly arguably so. Whether later earnings on the account would be tax-deferred or exempt is another question, and perhaps that is what offended the guardian ad litem.
In any event, as I see it, this controversy was fueled from three sides, appellant being only one leg of the triangle.